Mr. Justice Aldrey
delivered the opinion of the court.
A contract of lease was presented for record in the Registry of Property of Mayagiiez and the registrar indorsed thereon the following decision:
“This document is returned and no action has been taken on it because it is an affidavit or private document' involving a lease contract which should be entered into in a public instrument.”
From that decision Arsenio Martínez, one of the lessors, took the present administrative appeal which we are in a position to consider, inasmuch as in returning the document the registrar stated the reason for his decision. Guánica Centrale v. Registrar of San Germán, 23 P. R. R. 682.
The document presented in the registry of property is an original contract whereby Arsenio Martínez and his wife, Rosario B. Martinez, lease for ten years an urban property belonging to them to the United States of America, represented by Will H. Hays, Postmaster General of the United States. It is dated July 9, 1921, and was signed by Will H. *83Hays on August 1, 1921. His signature is followed by the signatures of the lessors and these by a certificate of a notary issued in Mayagiiez on July 9, 1921, to the effect that Ar-senio Martínez and his wife, Rosario B. Martinez, whom he knows to be the persons who entered into the said contract of lease, appeared before him and acknowledged that they had signed, sealed and delivered it of their free and spontaneous will for the uses and purposes therein mentioned; and that the wife, Rosario B. Martínez, a party to the contract, declared while her husband was not present that she had signed the contract freely and spontaneously, without undue influence or coercion on the part of her husband.
This contract is not a public instrument because it was not executed before a notary, as the appellant admits, but is a private contract between the parties with an acknowledgment made by one of them before a notary public that she had signed the contract of her free and spontaneous will, and notwithstanding this fact the appellant alleges that it can be presented for record in the registry because it is an authentic document.
Article 2 of the Mortgage Law enumerates the instruments that may be recorded in the registry of property and, according to subdivision 5 thereof, one of them is a contract of lease for a term exceeding six years. Subdivision 1 of article 3 of the Mortgage Law provides that in order to permit of the record of the instruments mentioned in the foregoing article, they ’must be embodied in a public instrument, final judgment, or authentic document, issued by a judicial authority, or by the government or its agents, in the form prescribed in the Regulations. Article 51 of the Regulations prescribes that authentic documents for the purposes of the law shall be considered those which, serving as title deeds for the ownership or property right, may be issued by the government or by an authority or official of competent juris*84diction to issue the same, and which constitute prima facie evidence.
In accordance with these statutes the document which gave rise to this appeal is not an authentic document because it was not issued by" the government or by its agents. The authentic documents to which the law and its regulations refer are those issued by the said officials in connection with documents on file in their offices.
Furthermore, according to section 1247 of the Civil Code, as amended by Act No. 65 of March 7, 1912, a contract of lease for six or more, years must appear in a public instrument, if it is to the prejudice of a third person.
The document presented in the registry being, therefore, a private document with an affidavit made before a notary by one of the contracting parties, it was not recordable, as we held in cases of Sucs. of Andreu & Co., Ltd., v. Registrar of Property, 20 P. R. R. 396; Delgado v. Registrar of Caguas, 22 P. R. R. 117, and Pietri et al. v. Registrar of San Germán, 22 P. R. R. 678.
The decision appealed from must be

Affirmed.

Chief Justice Del Toro and Justice Hutchison concurred.
Mr. Justice Wolf took no part in the decision of this case.